NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                Submitted July 22, 2015* 
                                 Decided July 24, 2015 
                                             
                                         Before 
 
                         RICHARD A. POSNER, Circuit Judge 
                          
                         FRANK H. EASTERBROOK, Circuit Judge
                          
                         DIANE S. SYKES, Circuit Judge 
 
No. 15‐1044                                          Appeal from the   
                                                     United States District Court  
MIYKAEL MUHAMMAD,                                    for the Northern District of Illinois, 
      Plaintiff‐Appellant,                           Eastern Division. 
                                                      
      v.                                             No. 13 C 8227 
                                                      
ANJANETTE JESSE, et al.,                             Gary Feinerman, 
      Defendants‐Appellees.                          Judge. 

                                       O R D E R 

       Miykael Muhammad appeals the grant of summary judgment against him in this 
suit asserting constitutional violations in connection with the denial of a passport 
because of unpaid child support. We affirm. 

        Muhammad, a self‐described “ecclesiastical minister,” owes more than $13,000 in 
child support in Illinois. When a person is more than $2,500 in arrears in child support, 
states are required to notify the U.S. Department of Health and Human Services. See 

                                                 
            * After examining the briefs and the record, we have concluded that oral 

argument is unnecessary. Thus the appeal is submitted on the briefs and the record. 
See FED. R. APP. P. 34(a)(2)(C). 
No. 15‐1044                                                                             Page 2 
 
42 U.S.C. § 654(31). That information then must be transmitted to the U.S. Department of 
State, see id. § 652(k)(1), which must deny a passport to anyone who has been reported 
for such an arrearage, see id. § 652(k)(2); 22 C.F.R. § 51.60(a)(2). The Illinois Department 
of Healthcare and Family Services duly reported Muhammad for his substantial 
arrearage. His passport application was then denied, which he says prevented him from 
traveling to “the East” to spread “the message of God Allah Jahovah.”   

        Muhammad sued the Illinois agency, two of its employees, and the former 
governor of Illinois, demanding that his passport be issued and contending that the 
defendants had violated his rights to due process, to travel, and to free exercise of his 
religion. Muhammad also maintained that his Native American identity deprived 
Illinois of jurisdiction over his child‐support dispute, that his Chapter 7 bankruptcy 
proceeding had discharged his child‐support obligation, and that the debt of “Michael 
Gardner”—the name Muhammad says he is forced under “involuntary servitude” to use 
for “business”—should not affect the passport application of “Miykael Muhammad.” 

       The district court granted the defendants’ motion for summary judgment. The 
court construed this suit as an action under 42 U.S.C. § 1983 and explained that a state 
agency may not be sued under § 1983 and that injunctive relief was not available against 
the state officials, who were sued in their individual capacities. And to the extent that 
Muhammad suggested that he did not owe child support, the court determined that 
(1) he had presented no evidence to show that Illinois lacked jurisdiction over the 
child‐support dispute; (2) his child‐support debt could not have been discharged in his 
bankruptcy proceeding; and (3) he could not “shed his child support obligations simply 
by shedding his name.” 

        On appeal Muhammad repeats the same arguments that he presented to the 
district court. But the district court properly noted that the Illinois Department of 
Healthcare and Family Services and its employees acting in their official capacities are 
not “persons” subject to liability under § 1983. See Will v. Mich. Dep’t of State Police, 
491 U.S. 58, 71 (1989); Wagoner v. Lemmon, 778 F.3d 586, 592 (7th Cir. 2015). Although 
Muhammad now says that he seeks injunctive relief against the state defendants in their 
official capacities to prevent an ongoing violation of federal law, see Ex parte Young, 
209 U.S. 123, 159–60 (1908), here the state officials followed, not violated, the federal 
reporting requirements, and injunctive relief is thus unavailable, see Green v. Mansour, 
474 U.S. 64, 73 (1985); Kress v. CCA of Tenn., LLC, 694 F.3d 890, 894 (7th Cir. 2012). To the 
extent that Muhammad challenges his passport eligibility being tied to child‐support 
debt, Congress has substantial authority to regulate the grounds on which passports 
No. 15‐1044                                                                           Page 3 
 
may be approved or denied, see Zivotofsky ex rel. Zivotofsky v. Kerry, 135 S. Ct. 2076, 2096 
(2015); Kent v. Dulles, 357 U.S. 116, 129 (1958), and Muhammad has given us no reason to 
question Congress’s exercise of that authority here. We have considered his remaining 
contentions and conclude that none has merit. 

        This is just one of many frivolous lawsuits Muhammad has filed in federal court. 
See, e.g., Muhammad v. McPherson, No. 13‐9308 (N.D. Ill. Feb. 25, 2014); Gardner v. Kirk, 
No. 13‐5371 (N.D. Ill. Nov. 20, 2013); Gardner v. City of Chicago, No. 13‐5374 (N.D. Ill. 
July 31, 2013). Muhammad is hereby ordered to show cause why he should not be 
sanctioned for pursuing this frivolous appeal. See FED. R. APP. P. 38. His response is due 
within 30 days from the date of this decision. 

                                                                               AFFIRMED.